Citation Nr: 1545088	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pneumonia or other respiratory disability, to include as due to asbestos exposure (respiratory disability).

2.  Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The Veteran served on active duty from June 1954 to June 1957 and from June 13, 1960 to August 11, 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The January 2009 rating decision reopened and denied the claim for entitlement to service connection for a respiratory disability on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a respiratory disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge in August 2015, and a transcript of the hearing is of record.   

The reopened issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a respiratory disability was denied by rating decision in September 2008; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the September 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since September 2008 to reopen the claim of entitlement to service connection for a respiratory disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a respiratory disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a respiratory disability, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a respiratory disability was denied by rating decision in September 2008 because the evidence did not show a respiratory disability related to service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the September 2008 rating decision consisted of the Veteran's service treatment records, VA treatment records dated through July 2008, and a July 2008 VA evaluation report.   

The Veteran's service treatment records do not reveal any complaints or clinical findings of a respiratory disability during the Veteran's initial period of active duty.  Colds and a history of hay fever were noted on the Veteran's June 1960 medical history report.  The Veteran's lungs and chest were normal on his August 1960 medical evaluation report.  

VA treatment records for March 2007 reveal a diagnosis that included organizing pneumonia and reactive airway disease.  The etiology of the organizing pneumonia was unclear.

According to the July 2008 VA evaluation report, which included review of the record, biopsies and X-rays were negative for findings of asbestosis.  The clinical picture was also not consistent with a diagnosis of asbestosis.  The examiner noted that asbestoses were not known to be a cause of organizing pneumonia or vasculitis and would not, in light of the Veteran's previous history of exposure to tuberculosis, cause tuberculosis.  Therefore, the Veteran's organizing pneumonia and previous history of tuberculosis exposure were not due to any asbestos exposure that the Veteran may have had in service.  

Evidence received since September 2008 includes November 2008 VA treatment records in which it is noted that, because the Veteran worked on the flight deck of an aircraft carrier, he was exposed to cargo that may have included toxic substances; it was unknown whether or not this contributed to his obstructive lung disease, although it was possible.  According to a June 2011 medical report from Texas Lung Center, the Veteran had severe obstructive lung disease and may have concurrent restrictive lung disease.

The Board has reviewed the evidence received into the record since the September 2008 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a respiratory disability.  

The November 2008 VA treatment records and the June 2011 report from Texas Lung Center are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current respiratory disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a respiratory disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a respiratory disability is reopened; and to that extent only, the appeal is granted.



REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  

Although the possibility that the Veteran was exposed to toxic substances that might have contributed to his obstructive lung disease is noted in November 2008, this is insufficient to warrant entitlement to service connection because it is only a possibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Consequently, additional development is required prior to final adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his respiratory disability.  A copy of the record must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current respiratory disability found began in service, was caused by service, or is otherwise related to service. 

The above opinion should include a discussion of the July 2008 VA opinion, the November 2008 VA treatment record noted above, and the June 2011 report from Texas Lung Center.  
The evaluator is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

3.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for service connection for a respiratory disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


